Citation Nr: 0918119	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for a left eye disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.

The issue of evaluation of a right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On September 28, 2005, the Veteran underwent surgery with 
a private doctor to remove a left tuberculum sella 
meningioma, resulting in the loss of some vision in the left 
eye.

2.  There is no competent evidence of record that the 
resulting left eye disability is attributable to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault of VA, to include a 
failure to diagnose in a timely manner.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
left eye disability are not met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.358, 3.361 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Legally sufficient notice was provided to the Veteran in 
connection with the claim decided below in November 2005 
correspondence, prior to the adjudication of his claim.  This 
letter informed him of the elements of his claim for 
benefits, described the evidence and information needed to 
substantiate his claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  
Supplemental notice was provided in March 2006 
correspondence, which addressed VA policies and practices in 
assigning disability evaluations and effective dates.  In sum 
the Veteran has been provided with all notice necessary for a 
reasonable man to meaningfully participate in the 
adjudication of the claim.  Moreover, in the submission of 
private medical evidence and argument, the Veteran has 
demonstrated his understanding of the applicable laws and 
regulations; any error in notice is therefore considered 
harmless, and adjudication may proceed.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
associated with the claims file all available VA treatment 
records from August 2004 to June 2006, and the Veteran has 
submitted copies of private treatment records from Dr. AM, 
Dr. HCO, and Dr. DW, all of the UC Health Center.  The 
Veteran has declined the opportunity for a personal hearing, 
and no VA examination has been afforded him with respect to 
the issue decided here.  In light of the VA and private 
treatment records, there appears no reasonable possibility of 
substantiating the claim, and hence no medical opinion is 
required.  The Board recognizes that the threshold for a VA 
examination is a low one, but finds the evidence of record is 
sufficient to allow adjudication of the claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Evidence

Private treatment records, dated from November 2003 to 
February 2005, from Dr. AM, an orthopedist, reveal that the 
Veteran was seeking treatment for complaints of right knee 
problems.  Although doctors discussed the possibility of 
surgery on the knee, they recommended exhausting all 
conservative treatment options first.  At no time do the 
records reflect that the Veteran complained of any vision 
impairments or headaches.

VA treatment records reveal that the Veteran first presented 
for treatment in August 2004.  At that time, he stated that 
he was under private medical care, but he wanted a second 
opinion with respect to the need for surgery on his right 
knee.  The Veteran denied any impairment of vision, and there 
is no indication in the progress note of headaches.  The 
Veteran submitted private medical records to the VA provider 
for the period of October 2002 to May 2004, and these were 
summarized in a series of notes attached to the VA progress 
note.  These records are negative for any reference to 
headaches or vision impairment.  The Veteran was not treated 
again at VA until July 2005, when he was seen for follow up 
on his knee and colon polyps.  He again denied any vision 
impairment.  He was taking medication for headaches, 
prescribed by a private doctor; physical examination showed 
no left temporal tenderness.  

In August 2005, the Veteran was treated in the VA eye clinic.  
At that time, he reported that he had headaches every day for 
the past year.  His private physician was aware of the 
problem.  An aneurysm was possible, and the Veteran was 
awaiting MRI results and the scheduling of a CT scan by his 
private doctor.  VA doctors had run tests which were normal.  
The Veteran's corrected vision was normal, and he was happy 
with his current lenses.  The VA doctor diagnosed myopic 
astigmatism with presbyopia.  He also suspected glaucoma, 
though no defect was currently attributed to such.  Finally, 
the doctor commented that the Veteran had "chronic 
[headaches secondary to] possible aneurysm w/ no field 
defects...work up underway privately, recent sed rate by 
[primary care physician at] VA normal."  The stated plan was 
to follow up with his primary care physician and to review 
his MRI and CT scan results at the next visit.  

In September 2005, however, surgery was performed by Dr. HCO 
to remove a meningioma impinging on the left optic nerve.  
The tumor was diagnosed based on MRI and CT scan; the initial 
diagnosis was of an aneurysm, but further testing showed the 
tumor.  In follow up in October 2005, Dr. DW noted that the 
veteran was experiencing a loss of vision in his left eye 
following the surgery.  The Veteran reported that prior to 
surgery, he had experienced headaches for one and a half to 
two years, and had sought treatment at VA six to eight months 
earlier due to increased headaches and some vision changes.  
His vision showed no changes on testing at that time.  
Headaches persisted, as did vision changes, and so the 
Veteran sought private treatment, which lead to the discovery 
of the tumor.  Headaches resolved, but current testing showed 
a visual field defect on the left. 

June 2006 VA treatment records confirmed the continued loss 
of left eye peripheral vision.  Headaches remained resolved.  

38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service- connected.  A 
qualifying disability is one that is not the result of a 
veteran's willful misconduct, and that was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonable foreseeable.  38 U.S.C.A. 
§ 1151(a).

The Veteran contends that the current impairment of his left 
eye field of vision was caused or aggravated by the delay in 
obtaining proper treatment, resulting from VA negligence or 
lack of care in diagnosing the problem in a timely manner.  
The Board disagrees.

It is clear that there is an additional disability of the 
left eye.  The Board finds, however, that there is no 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in connection with the Veteran's treatment.

Records reveal that the Veteran was not engaged in ongoing, 
regular treatment with VA.  He was seen approximately once a 
year, and was treated primarily by private doctors.  The 
Veteran first complained to VA doctors of headaches in July 
2005.  He was referred to the eye clinic for work-up in 
connection with this.  August 2005 records establish that the 
Veteran was already engaged in further testing with his 
private doctor, and it was reasonable and within the 
applicable standard of care for the VA doctor not to 
duplicate this testing.  He did conduct a full physical 
examination, and indicated that an aneurysm was suspected.  
The VA doctor instructed the Veteran to continue in follow-
up, and to present his MRI and CT scan results for VA review 
at his next appointment.  In conducting the examination, 
referring the Veteran for additional testing, and verifying 
that the Veteran was currently under appropriate care for his 
complaints, the VA doctor exercised a medically and 
professionally acceptable degree of care.

The Board notes that the Veteran's private doctors also 
initially suspected an aneurysm, and that they were only able 
to discover the tumor after the MRI and CT scan were 
performed, tests the VA doctor endorsed.  Moreover, from the 
first recorded complaint of any problem in July 2005 to 
removal of the tumor in September 2005, only two months 
passed.  This is hardly a delay in treatment from VA's 
perspective.  While the Veteran may well have been having 
headaches for almost 2 years, as he alleged in October 2005, 
he did not make VA aware of this until just before his 
surgery.  In fact, in August 2004 the Veteran in fact denied 
such symptoms, and was not taking medication for headaches.  
He submitted no private records to VA reflecting any 
complaints of headaches or other neurological or vision 
problems.  VA cannot be held responsible for a problem it had 
no reason to believe existed.  The record reflects that as 
soon as VA did learn of a potential problem, quick and 
appropriate actions were taken to ensure the veteran was 
properly treated.

Because the Veteran's additional left eye disability is not 
shown to have been caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA, the claim for benefits under 
38 U.S.C.A. § 1151 must be denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a left eye 
disability is denied.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Decisions by the Court of Appeals for Veterans Claims (Court) 
have interpreted the duty to notify in the context of claims 
for increased evaluation, the type of claim we have here.  In 
addition to notifying a claimant of the elements of his claim 
generally, and informing him of the respective duties of VA 
and the Veteran in supplying evidence, pertinent Court 
decisions have indicated that VA must provide more specific 
notice of the evidence and information needed to substantiate 
the claim.  This includes informing the Veteran, at a 
minimum, that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.

Here, VA has failed to notify the Veteran of the criteria 
potentially applicable to his claim, in particular, those 
criteria which contain specific range of motion measurements.  
A remand is required to provide such notice.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records, and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, VA has provided an examination of the right knee, dated 
in December 2005.  Since that time, the Veteran has submitted 
an April 2006 statement describing his functional impairment 
and indicating that the knee is worse since it was last 
examined.  Given the dearth of treatment records reflected in 
the file, the Board finds the examination report to be stale, 
and feels the Veteran would be well-served by obtaining 
updated findings in a new examination on remand.

More importantly, however, the Board finds that the December 
2005 examination report is inadequate for rating purposes.  
The Veteran's right knee disability is rated under Diagnostic 
Code 5257, which assigns evaluations based on the degree of 
instability or subluxation present in the joint.  38 C.F.R. 
§ 4.71a.  The December 2005 examination report, however, 
makes no findings with regard to stability.  The examiner 
notes the Veteran's lack of subjective complaints, but 
performs no testing.  It is unclear how the RO justified the 
continued assignment of a 20 percent evaluation under a Code 
which, on its face, is completely inapplicable to the 
disability at hand.  

A new examination is required on remand.  The examiner must 
perform all required objective tests to fully and fairly 
describe the Veteran's current right knee disability.  This 
includes range of motion testing and stability testing, and 
must also include repetitive motion testing, with a 
quantification of any additional functional impairment with 
use.  The RO must then readjudicate the claim and offer a 
full and complete rationale for the Diagnostic Code applied, 
as well as the rating assigned under that Code.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 
(pertaining to assignment of disability 
evaluations and effective dates) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (pertaining to assignment of 
disability evaluations).  Notice must 
include the rating criteria under 
Diagnostic Codes 5257, 5258, 5259, 5260, 
and 5261.

2.  Schedule the Veteran for a VA Joints 
examination.  The examiner should be asked 
to describe the current status of the 
Veteran's right knee disability, to 
include impairment of range of motion and 
stability.  The presence or absence of 
arthritis should also be reported.  All 
required and necessary objective tests 
shall be performed and the results 
reported.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal, to include consideration of 
alternative, more appropriate Diagnostic 
Codes.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


